        Gary R. Perlman                                                            330 North Wabash Avenue
        Direct Dial: +1.312.876.7625                                               Suite 2800
        cary.perlman@lw.com                                                        Chicago, Illinois 60611

                                                                                   Tel: +1.312.876.7700 Fax: +1.312.993.9767
                                                                                   www.lw.com

L ATH A/VUWATKI N SLLP                                                             FIRM / AFFILIATE OFFICES
                                                                                   Beijing          Moscow

                                                                                   Boston           Munich

                                                                                   Brussels         New York

        February 7, 2020                                                          Century City      Orange County

                                                                                  Chicago           Paris
                                                                                   Dubai            Riyadh

        VIA EMAIL                                                                  Dusssldorf       San Diego
                                                                                  Frankfurt         San Francisco
                                                                                  Hamburg           Seoul
     John P. Maxwell, Esq. fimaxwell@kwgd.com)
                                                                                  Hong Kong         Shanghai
     Matthew P. Mullin, Esq. (mmullen @kwgd.com)                                  Houston           Silicon Valley
     Matthew W. Onest, Esq. (monest@kwgd.com)                                     London            Singapore

        Owen J. Rarric, Esq. forarric @ kwgd.com)                                 Los Angelas       Tokyo

                                                                                  Madrid            Washington, D.C.
     Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A.
                                                                                  Milan
     4775 Munson Street NW
     Canton, Ohio 44718


                   Re:        DRASC, INC., et al, vs. NAVISTAR, INC., et al.
                              Case No. 2018 CV 07 0635: Cease and Desist


    Gentlemen:


           Our firm represents Navistar, Inc. ("Navistar") in the class action lawsuits (the "Class
    Actions") styled In re Navistar MaxxForce Engines Marketing, Sales Practices and Products
    Liability Litigation , MDL No. 2590, Case No. l:14-cv-10318, before Judge Joan B. Gottschall in
    the United States District Court for the Northern District of Illinois (the "MDL Court"). On May
    29, 2019, plaintiffs filed an Unopposed Motion for Preliminary Approval of Proposed Class
    Action Settlement with the MDL Court.1                    On June 12, 2019, the MDL Court entered Pretrial
    Order No. 29 Granting Preliminary Approval of Class Action Settlement (the "Preliminary
    Approval Order") [Dkt. #648]. With some exceptions that do not apply here, the Preliminary
    Approval Order defines the Class as follows:


                  All entities and natural persons who owned or leased a 2011-2014 model year
                  vehicle equipped with a MaxxForce 1 1- or 13-liter engine certified to meet EPA
                  2010      emissions   standards   without    selective   catalytic   reduction        technology,
                  provided that vehicle was purchased or leased in any of the fifty (50) States, the
                  District of Columbia, Puerto Rico, or any other United States territory or
                  possession.

            Your clients, S&C Trucks of Winklepleck, Lfd. ("S&C") and Drasc, Inc. ("Drasc"),
    plainly fall within that Class definition because they purchased or leased eleven 201 1 and 2012
    model year vehicles equipped with MaxxForce 13-liter engines certified to meet EPA 2010
    emissions standards without selective catalytic reduction technology (the "Subject Trucks"). The
    VENs for the Subject Trucks are listed below:



    l
                  The Settlement Agreement is available on the MDL Court docket at Dkt. #632-1.




                                                        EXHIBIT A
      Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A.
      February 7, 2020
      Page 2


LATH AM&WATKI NSUP


                                                             3HSDJSJR6BN423092

                                                             3HSDJSJR8BN423093

                                                             3HSDJSJRXBN423094

                                                             3HSDJSJR1BN423095

                                                             3HSDJSJR3BN423096

                                                             3HSDJSJR2CN609293

                                                             3HSDJS JR4CN 609294

                                                             3HSDJSJR6CN609295

                                                             3HSDJSJR8CN 609296

                                                             3HSDJSJRXCN 609297

                                                             3HSDJS JR 1 CN609298


                Court-approved Notice Packages were sent to S&C and Drasc on August 9, 2019.                     See
      Deck of Jennifer M. Keough, fj[ 6, 8, 10 [Exhibit 1 attached hereto].                     The Notice Package
      informed your clients that the opt out deadline was October 10, 2019. Id. at K 7.                That deadline
      has passed, and the Settlement Administrator did not receive any communication from S&C or
      Drasc. Id. atfft 7, 9, 11.


                On January 21, 2020, the MDL Court entered an Order Granting Final Approval of Class
      Action Settlement, Award of Attorneys' Fees and Costs and Named Plaintiff Service Awards,
      and Entering Final Order and Judgment (the "Final Judgment") [Dkt. #746]. A copy of the Final
      Judgment is attached as Exhibit 2.                      With some exceptions that do not apply here, the Final
      Judgment defines the Class as follows:


                All entities and natural persons who owned or leased, before August 11, 2019, a
                201 1-2014 model year vehicle equipped with a MaxxForce 11- or 13-liter engine
                certified to meet EPA 2010 emissions standards without selective catalytic
                reduction technology. [1 1]


                The Final Judgment states that "[a]ll persons named in the list submitted to the Court as
      having filed timely requests for exclusions with the Settlement Administrator are excluded from
      the Class and will not be bound by the terms of the Settlement" [][ 19], but as noted, S&C and
      Drasc did not file timely requests for exclusion. Therefore, they are members of the Settlement
      Class and are bound by the terms of the Settlement.

                The Settlement terms to which your clients are bound include a broad release that
      provides S&C and Drasc

                fully, finally, and forever release, relinquish, acquit, discharge, and hold harmless
                the Released Parties from any and all claims, demands, suits, petitions, liabilities,
                causes of action, rights, and damages of any kind and/or type regarding the
                subject matter of the Litigation, including, but not limited to, compensatory,
                exemplary, punitive, and expert and/or attorneys' fees or by multipliers, whether




                                                                EXHIBIT A
      Krugliak, Witkins, Griffiths & Dougherty Co., L.P.A.
      February 7, £020
      Page 3


LATHAMs-WATKI NSllp


                 past, present, or future, mature, or not yet mature, known or unknown, suspected
                 or unsuspected, contingent or non-contingent, derivative or direct, asserted or un
                 asserted,      whether based on             federal, state   or local   law,   statute, ordinance,
                 regulation, code, contract, common law, or any other source, or any claim of any
                 kind arising from, related to, connected with, and/or in any way involving the
                 Litigation or the Class Vehicles in any manner that are defined, alleged, included,
                 or described in the Second or Third Amended                        Consolidated     Class   Action
                 Complaint, the Litigation, or any amendments of the Litigation (collectively, the
                 "Released Claims") [f 20].

                 The Court's Final Judgment also limits your clients to "enforcement of the Settlement
      Agreement" as their "exclusive remedy," and it declares that your clients "are permanently
      barred and enjoined from instituting, commencing, prosecuting, or continuing to prosecute,
      either directly or indirectly, any of the Released Claims." Id. , K 26.


                 It has come to our attention that your clients, Drasc and S&C, are prosecuting a lawsuit in
      Ohio relating to or arising out of the Released Claims (the "Ohio Lawsuit").                       Therefore, Drasc
      and S&C are in violation of the MDL Court's injunction.                      Accordingly, we demand that Drasc
      and S&C immediately cease continuing to prosecute their Ohio Lawsuit and comply with the
      MDL Court's order to "take whatever measures necessary to effectuate dismissal of their
      claims." Id.        If Drasc and S&C fail to do so, Navistar intends to seek all available remedies to
      ensure compliance with the Final Judgment and to recover Navistar's damages. As members of
      the Settlement Class, however, Drasc and S&C are eligible to file claims for the eleven Subject
      Trucks with the Settlement Administrator. The time for doing so remains open.

                 Please respond and confirm your clients' compliance with the Final Judgment by
      Tuesday, February 11, 2020.


                                                                      Sincerely,



                                                                      Cary R. Perlman
                                                                      LATHAM & WATKINS, LLP


      cc:      Timothy C. Ammer, Esq. (via email; tamer @ mo j olaw .com)
               Lindsay M. Upton, Esq. (via email: iupton@moiolaw.com)
               Jeffrey S. Patterson, Esq. (via email: ipatterson @hartlinebarger.com)
               Tyler G. Stuart, Esq. (via email: tstuart@hartiinebarger.com)
               Jake L. Ramsey, Esq. (via email: jramsey@hartlinebarger.com)
               Drew M. Thomas, Esq. (via email: dtho mas @ h artl i neb arger.com)

      US-DOCSU 139 13267.3




                                                               EXHIBIT A
EXHIBIT 1




EXHIBIT A
                                   IN THE COURT OF COMMON PLEAS
                                       TUSCARAWAS COUNTY, OHIO


   DRASC, INC., and S&C TRUCKS
   OF WINKLEPLECK, LTD.,


                         Plaintiffs,
                                                                  CASE NO. 2018 CV 07 0635
                vs.

                                                                  JUDGE O'FARRELL
   NAVISTAR, INC., and TRUCK SALES
   AND SERVICE, INC.,


                        Defendants.



 DECLARATION OF JENNIFER M. KEOUGH REGARDING ADMINISTRATION OF
                          NAVISTAR MAXXFORCE ENGINE SETTLEMENT




           I, Jennifer M. Keough, declare and state as follows:


           1.         I am Chief Executive Officer of JND Legal Administration ("JND"). JND is a


legal administration services provider with headquarters in Seattle, Washington. JND has


extensive experience with all aspects of legal administration and has administered settlements in


hundreds of class action cases.


           2.         JND is serving as the Settlement Administrator ("Administrator") in In re


Navistar MaxxForce Engines Marketing, Sales Practices and Products Liability Litigation,


Case No. 1 : 14-cv-l 03 1 8 pending in the United States District Court for the Northern District of


Illinois, as ordered by the Court in its Pretrial Order No. 29 Granting Preliminary Approval of


Class Action Settlement ("Preliminary Approval Order"), dated June 12, 2019. This


Declaration is based on my personal knowledge, as well as upon information provided to me by


experienced JND employees, and, if called upon to do so, I could and would testify competently


thereto.




                                               EXHIBIT A
                                                       A
        3.      I make this Declaration at the request of Defendants' Counsel to provide


information related to DRASC, Inc. and S&C Trucks of Winklepleck Ltd., Class Members in


the Navistar MaxxForce Engine Settlement.


                                       INTRODUCTION


        4.     In our role as Settlement Administrator, JND is responsible for sending Court-


approved Notice to the Class, reviewing and validating Claim Forms for Settlement benefits,


and processing requests for exclusion, among other responsibilities as outlined in the Stipulation


and Agreement of Settlement.


        5.     Prior to sending Notice to the Class, Defendants provided JND with a file


containing Vehicle Identification Numbers ("VINs") for 66,518 heavy-duty trucks classified


under the Settlement as Class Vehicles (all 201 1-2014 model year vehicles equipped with a


MaxxForce 1 1- or 13-liter engine certified to meet EPA 2010 emissions standards without


selective catalytic reduction technology). JND worked with data aggregators to acquire Class


Member contact information from Departments of Motor Vehicles ("DMVs").


       6.      On August 9, 201 9, JND mailed the Court-approved Notice Package to all


unique Class Members with a mailing address. A representative copy of the Notice Package is


attached as Exhibit A. All Notice Packages returned as undeliverable with a forwarding address


are promptly re-mailed, and Notice Packages returned without a forwarding address are


promptly researched and re-mailed if a verified updated address is located.


       7.      The information contained in the Notice Package informed Class Members of


their rights and options under the Settlement, including deadlines to object, request exclusion,


and file a Claim Form. The deadline to opt out or object passed on October 10, 2019, and the




             DECLARATION OF JENNIFER M. KEOUGH REGARDING ADMINISTRATION OF
                        NAVISTAR MAXXFORCE ENGINE SETTLEMENT

                                                 2



                                          EXHIBIT A
deadline to file a Claim Form is May 11, 2020. On October 22, 2019, JND prepared a report to


be filed with the Court detailing all requests for exclusion that had been received. My


Declaration of Jennifer M. Keough Regarding Requests for Exclusion is attached as Exhibit B


for reference and includes exhibits naming all Class Members who opted out or attempted to opt


out of the Settlement. JND has not received any additional opt-outs since the declaration was


filed.


                                           DRASC, INC.


         8.      The contact information returned to JND from the data aggregators and DMVs


included one record for DRASC, Inc. and 1 1 unique VINs. On August 9, 2019, JND mailed a


Notice Package that was not returned as undeliverable to the following address for DRASC:


                       a.   4029 Winklepleck Rd NW, Sugarcreek, Ohio 44681.


         9.      As of the date of this Declaration, JND has not received any written


communications from DRASC. This includes Claim Forms, objections, and requests for


exclusion.


                            S&C TRUCKS OF WINKLEPLECK LTD.


         1 0.    The contact information returned to JND from the data aggregators and DMVs


included one record for S&C Trucks of Winklepleck Ltd. and nine unique VINs. On August 9,


2019, JND mailed a Notice Package that was not returned as undeliverable to the following


address for S&C Trucks of Winklepleck:


                      a.    9060 Bollman Rd SW, Sugarcreek, Ohio 44681 .




                DECLARATION OF JENNIFER M. KEOUGH REGARDING ADMINISTRATION OF
                             NAVISTAR MAXXFORCE ENGINE SETTLEMENT

                                                  3



                                          EXHIBIT A
        11.     As of the date of this Declaration, JND has not received any written

communications from S&C Trucks of Winklepleck. This includes Claim Forms, objections, and


requests for exclusion.




        I declare under penalty of perjury under the laws of the United States that the foregoing


is true and correct.


        Executed on February 4, 2020 at Seattle, Washington.



                                      By:
                                              Jennifer M. Keough




              DECLARATION OF JENNIFER M. KEOUGH REGARDING ADMINISTRATION OF
                         NAVISTAR MAXXFORCE ENGINE SETTLEMENT

                                                4



                                         EXHIBIT A
                                                 A
EXHIBIT A




   EXHIBIT A
         LEGAL NOTICE BY ORDER OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS



                        NAVISTAR MAXXFORCE ENGINE SETTLEMENT

  If you owned or leased a 2011-2014 model year vehicle equipped with a MaxxForce
     11- or 13-liter engine, you could get a payment from a class action settlement.

      Depending on your months of ownership or lease, you may be entitled to up to
     $2,500 cash per class vehicle, up to a $10,000 rebate for a new heavy-duty truck,
               or up to $15,000 as reimbursement for certain proven costs.

                   Para ver este aviso en espahol, visite www.MaxxForcellandl3.com

A proposed settlement has been      reached in a lawsuit against Navistar, Inc. and Navistar International
Corporation (the "Defendants"). The lawsuit claimed that Defendants sold or leased vehicles equipped with a
defective EGR emissions system and that if Named Plaintiffs had known of the defect, they would not have
purchased or leased their vehicles or would have paid less for them. Defendants deny these allegations. The
Settlement resolves the case and provides benefits to Class Members who do not exclude themselves,
including payments to Class Members who submit valid claims. This notice is only a summary. For more
information, visit www.MaxxForcellandl3.com or call 1-833-222-1176.

Who is included? You may be a Class Member if you owned or leased a 2011-2014 model year vehicle
equipped with a MaxxForce 11- or 13-liter engine certified to meet EPA 2010 emissions standards without
selective catalytic reduction technology, provided the vehicle was purchased or leased in any of the fifty
States, the District of Columbia, Puerto Rico, or any other United States territory or possession.
What can I get? The proposed Settlement creates a common fund of $135 million to pay approved claims
from Class Members. For each Class Vehicle, you may elect only one option. The Cash Option provides a
payment based on months of ownership/lease up to $2,500 per Class Vehicle. The Rebate Option provides a
rebate based on months of ownership/lease up to $10,000 per Class Vehicle toward a new Navistar Class 8
heavy-duty truck (maximum of 10 rebates). The Individual Prove-Up Option will reimburse a Class Member
for up to $15,000 of proven Covered Costs. You must submit a Claim Form by May 11, 2020, to qualify
for a payment. A Claim Form is attached to this Notice, but you may also file a claim online at
www.MaxxForcellandl3.com. If you have any questions about the Claim Form or how to file a claim, call
1-833-222-1176 or email info@MaxxForcellandl3.com.

What are my options? You can file a claim by May 11, 2020, exclude yourself by October 10, 2019,
or object to the Settlement by October 10, 2019. If you do not exclude yourself, and the Court approves
the Settlement, you will be bound by the Court's orders and judgments and will release your claims against
Defendants, even if you do not file a claim. For information on how to exclude yourself, object, or file a claim,
visit www.MaxxForcellandl3.com or call 1-833-222-1176. The Court will hold a Final Approval Hearing on
November 13, 2019 to decide whether to approve the Settlement. You may attend this hearing, but you don't
have to. The time and date of this hearing may change without further notice to the Class, so please check
the website for updates.

What happens next?       The Court, located in Chicago, IL, will hold a hearing on November 13, 2019 at
10:00 a.m. to decide whether to approve the Settlement, including how much to pay Co-Lead Class Counsel
for their work in representing the Class (up to $40 million to be paid out of the Cash Fund) and what Service
Award, if any, should be given to the Named Plaintiffs. Named Plaintiffs will ask the Court to award $25,000
for each of the Named Plaintiffs remaining in the lawsuit. You or your attorney may ask permission to speak
at the hearing at your own cost. The date and time of this hearing may change without further notice to the
Class.   Please check www.MaxxForcellandl3.com for updates.
Who represents me? The Court has appointed Jonathan D. Selbin of Lieff Cabraser Heimann & Bernstein,
LLP, Adam J. Levitt of DiCelio Levitt Gutzler LLC, and William M. Audet of Audet & Partners LLP to represent you
and other Class Members. Together, the lawyers are called Co-Lead Class Counsel. You will not be charged for
these lawyers. If you want to be represented by your own lawyer, you may hire one at your own expense. Lieff
Cabraser Heimann & Bernstein may be contacted at 250 Hudson St, 8th Floor, New York, NY 10013 or
(212) 355-9500. Contact information for the other Co-Lead Class Counsel is provided in the Long Form Notice
and at www.MaxxForcellandl3.com.

How do I get more information? For more information, including the Long Form Notice, Claim Form,
Motions
      for Approval and Attorneys' Fees, and Settlement Agreement, call 1-833-222-1176 or visit
www.MaxxForcellandl3.com.

               QUESTIONS? Call toll-free 1-833-222-1176 or visit www.MaxxForcellandl3.com.

                                                EXHIBIT A
In re: Navistar MaxxForce Engines Marketing, Sales Practices and Products Liability Litigation
United States District Court for the Northern District of Illinois, Case No. 1:14-cv-103t8




                                                 CLAIM FORM



INSTRUCTIONS :          You     can    submit      this    form      by    mail   or   file   claims     online   at
www.WlaxxForce11and13.com.                 The     deadline     to      submit    or   postmark      a   claim    is
May 11, 2020.

Mail claims and supporting documentation to:

In re Navistar MaxxForce Engine Settlement
c/o JND Legal Administration
PO Box 91317
Seattle, WA 98111

Please read the Class Notice (available atwww.MaxxForce11and13.com) regarding the
Settlement carefully before filling out this form. Terms in this Claim Form are defined in
the Class Notice and the Settlement Agreement, both of which are available at the
Settlement          Website           or      by        calling           1-833-222-1176        or        emailing
info@MaxxForce11and13.com.                 Please also review the instructions on page three before
proceeding. Note that you may choose only one option for compensation for each Class Vehicle
that you owned or leased. If multiple options are selected, or your claim is not accompanied by
the required documentation, your claim may be rejected.




                                I. CLAIMANT CONTACT INFORMATION
Full Name




Mailing Address - Line 1




Mailing Address - Line 2 (If Applicable)




City                                                            State                    Zip Code




Telephone Number




Email Address




Questions? Visit www.MaxxForcel 1and13.com or call toll-free 1 -833-222-1 1 76                              Page 1


                                                   EXHIBIT A
                                                           A
                                        II. VEHICLE INFORMATION


If you owned or leased more than one Class Vehicle, complete and attach an additional page
for each Class Vehicle.




Vehicle Identification Number (VIN)




Model Year                                                   Vehicle Model




Are you the original owner or lessee?              YES   /     NO



If you leased the Class Vehicle, provide the name of the owner/lessor




Do you still own or lease your vehicle?           YES    /    NO


Date purchased/leased (MM/YYYY)                              Date sold/lease terminated (MM/YYYY)




Questions? Visit www. MaxxForcel 1and13.com or call toll-free 1-833-222-1 176                       Page 2


                                               EXHIBIT A
                                                       A
                                             INSTRUCTIONS
Supporting documentation is required for ALL claims. Different kinds of documentation are required
depending on the option you select, as explained below. Contact the Settlement Administrator at
 1-833-222-1 176 or info@MaxxForce1 1and1 3. com with any questions about completing this Claim Form.

              SUPPORTING DOCUMENTATION IS REQUIRED FOR ALL CLAIMS.

For all claims, you must produce documentation that you purchased or leased your Class Vehicle(s) in
the United States. If you choose the Cash Option or Rebate Option, you must also submit documentation
proving the time period during which you owned or leased the Class Vehicle. This documentation could
include the following: vehicle title, vehicle purchase agreement, vehicle lease agreement, dealer invoice,
insurance documentation, financing documentation, or vehicle registration documents sufficient to
identify the time period that you have been or were the owner or lessee of the Class Vehicle. If you
choose the Individual Prove-Up Option, you must submit documentation of Covered Events and
subsequent Covered Costs.


                                 OPTIONS FOR COMPENSATION
Class Members who submit timely claims along with the required documentation may be entitled to
monetary compensation for each Class Vehicle. Before filing your claim, you may view preliminary
calculations of the amount you might receive under the Cash Option or Rebate Option at
www.maxxforce11and13.com/claim. You may then file claims online or by mail.
Review the three options for compensation below and decide which option you prefer for each Class
Vehicle you owned or leased. You may choose only one option for each Class Vehicle. Once you have
chosen the best option for you, complete the Options for Compensation section of this Claim Form. If
you owned or leased more than one Class Vehicle, complete and attach additional pages for each
Vehicle.
If you leased a Vehicle from Navistar for more than 30 days, you will recover on the same terms as Class
Vehicle owners. If you leased a Vehicle for 30 days or less, you are not a Class Member, but the owner
of the Vehicle may submit a claim for the period of the lease. If you leased a Vehicle from a party other
than Navistar for more than 30 days, both you and the owner are each eligible for half of the Cash or
Rebate Options for the period of the lease. As an alternative, the lessor and/or lessee may instead each
select the Prove-Up Option.

Option 1 - Cash Option:

If you select the Cash Option, you will receive a
                                                               Model Year         Monetary Amount
payment based on months of ownership or lease
up to $2,500 per Class Vehicle,             Each                  2011               $26.59/month
demonstrated month of ownership/lease is eligible                 2012              $29.07/month
for the listed amounts, subject to certain limitations.
                                                                  2013              $33.33/month

                                                                  2014              $39.06/month

Option 2 - Rebate Option:

If you select the Rebate Option, you will receive a
                                                              Model Year          Monetary Amount
rebate worth up to $10,000 per Class Vehicle based
on months of ownership or lease. The rebate may                   2011              $106.36/month
be applied toward the purchase of a new Navistar
                                                                 2012               $116.28/month
Class 8 heavy-duty truck.      Each demonstrated
month of ownership/lease is eligible for the listed              2013              $133.32/month
rebate amounts, subject to certain limitations.
                                                                 2014              $156.24/month




Questions? Visit www.MaxxForcel 1and13.com or call toll-free 1-833-222-1176                         Page 3


                                                EXHIBIT A
The rebates are deducted from the best negotiated retail purchase price (not including sales tax or delivery
fees) and are in addition to any other applicable promotion, rebate, or discount then in effect at the time of
purchase and for which both the purchase and the purchaser would otherwise qualify. The rebates will
expire 18 months after the date that the rebate certificates are sent to qualifying Class Members. The
rebate is not transferable and not stackable.    No Class Member may select the Rebate Option for more
than ten Class Vehicles.


Option 3 - Individual Prove-Up Option

For each Class Vehicle a Class Member owned or leased, a Class Member may seek to prove up to
$15,000 per truck for documented Covered Costs incurred as a result of a Covered Event. Covered
Costs and Covered Events are defined below.       Each claim must be supported by reasonable
contemporaneous or third-party documentation supporting the occurrence of the Covered Event and the
amount of damages suffered as a result.

A Covered Event is (1 ) a service event for repair or replacement of a Primary Component; or (2) a service
event for repair or replacement of a Secondary Component that occurs within 30 days of a service event
for repair or replacement of a Primary Component. Covered Events do not include service events where
the repair or replacement of a Primary Component was provided for by an Authorized Field Change or
Misbuild Investigation Notice.



              Primary Components                                        Secondary Components

                    EGR Cooler                                               Lambda Sensor
                    EGR Valve
                                                                             Oxygen Sensor

                                                                              Oil Centrifuge

                                                              Valve/Seat (Intake) and Valve/Seat (Exhaust)

                                                                              Valve Bridge

                                                                 Cylinder Head (when accompanied by a
                                                               Valve/Seat (Intake) and Valve Bridge repair)

                                                                             Turbochargers

                                                                  Total Engine Replacement or Rebuild
                                                                   (must show a Turbochargers failure)

                                                                         Diesel Particulate Filter

                                                                             DOC/Pre-DOC




Covered Costs are any of the following costs that (1) were actually incurred as a result of a Covered
Event, (2) are established by reasonable contemporaneous or third-party documentation, and (3) for
which the Class Member has not already been compensated: actual repair costs, including parts, labor,
and towing; rental trucks; lost revenue (from a particular load lost at the time of the Covered Event); travel
costs (hotel, airfare, meals, etc.); employee wages (limited to five days); permits; and loading/unloading.
There are mileage limits on parts and labor recovery. Parts and labor incurred as a result of a Covered
Event that occurred when the Class Vehicle had between 500,001 miles and 1 ,000,000 miles are capped
at seven-thousand five-hundred dollars ($7,500). Please review the Settlement Terms and FAQs at
www.MaxxForce11and13.com for additional details or call toll-free 1-833-222-1176. All costs not listed
above are excluded and will not be compensated.




Questions? Visit www.MaxxForce11and13.com or call toll-free 1-833-222-1176                               Page 4


                                               EXHIBIT A
                                     III. COMPENSATION SELECTION


Select ONE of the following options for compensation for this truck. For details regarding these options,
see Options for Compensation on pages three and four.


                 CASH Option                     REBATE Option                   PROVE-UP Option

If you choose the PROVE-UP option, please itemize your claimed Covered Costs below. NOTE: Be sure to
include supporting documentation. If there is not enough room below, please copy this and attach additional
sheets as necessary.




 Covered Event                                                                  Date (mm/dd/yyyy)


 Covered Cost                                                                   Amount


 Name of Person Paid (e.g., dealership, repair shop, etc.)                      Date of Payment (mm/dd/yyyy)


 Phone Number of Person Paid (e.g., dealership, repair shop, etc.)


 Address of Person Paid (e.g., dealership, repair shop, etc.)




 Covered Event                                                                  Date (mm/dd/yyyy)


 Covered Cost                                                                   Amount


 Name of Person Paid (e.g., dealership, repair shop, etc.)                      Date of Payment (mm/dd/yyyy)


 Phone Number of Person Paid (e.g., dealership, repair shop, etc.)


 Address of Person Paid (e.g., dealership, repair shop, etc.)




 Covered Event                                                                  Date (mm/dd/yyyy)


 Covered Cost                                                                   Amount


 Name of Person Paid (e.g., dealership, repair shop, etc.)                      Date of Payment (mm/dd/yyyy)


 Phone Number of Person Paid (e.g., dealership, repair shop, etc.)


 Address of Person Paid (e.g., dealership, repair shop, etc.)




Questions? Visit www. MaxxForcel 1and13.com or call toll-free 1-833-222-1 176                            Page 5


                                                 EXHIBIT A
                               IV. CLAIM CERTIFICATION & RELEASE


To obtain compensation under the Settlement, you must attest to the following certification:

I have received notice of the Settlement, and I submit this Claim Form under the terms of the
Settlement. I acknowledge that I am bound by any Court judgment that may be entered in this lawsuit
and, upon the Effective Date of the Settlement, will release claims against Navistar as set forth in the
Settlement Agreement. I submit to the jurisdiction of the United States District Court for the Northern
District of Illinois with regard to my claim and for purposes of enforcing the release of claims.              I
acknowledge that all claims are subject to investigation, and any false claims may be subject to legal
action. I verify under penalty of perjury that the following information is true and correct:

    1.   I am a member of the Settlement Class or the authorized representative of an entity that is a
         member of the Settlement Class.


    2.   If I am choosing the option to prove up additional damages, I or the entity I represent actually
         suffered the described Covered Costs and have not previously received reimbursement for
         those Covered Costs.


    3.   If I am choosing the option to prove up additional damages, I certify the oil and filters were
         regularly   changed   on the Class Vehicle identified     in   Section   III   within the timeframes
         recommended by Navistar.




 Signature of Claimant                                                  Date




Questions? Visit www.MaxxForcel 1and13.com or call toil-free 1-833-222-1176                           Page 6


                                              EXHIBIT A
EXHIBIT B




   EXHIBIT A
                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION




IN RE NAVISTAR MAXXFORCE ENGINES
                                                         CASE NO. 1:1 4-C V- 1 03 1 8
MARKETING,           SALES    PRACTICES       AND
PRODUCTS LIABILITY LITIGATION



                  DECLARATION OF JENNIFER M. KEOUGH REGARDING
                                   REQUESTS FOR EXCLUSION



           I, Jennifer M. Keough, declare and state as follows:


                  I am Chief Executive Officer of JND Legal Administration ("JND"). JND is a


legal administration services provider with headquarters in Seattle, Washington. JND has extensive


experience with all aspects of legal administration and has administered settlements in hundreds of


class action cases.


           2.     JND is serving as the Settlement Administrator ("Administrator") in the above-


captioned litigation, as ordered by the Court in its Pretrial Order No. 29 Granting Preliminary


Approval of Class Action Settlement ("Preliminary Approval Order"), dated June 12, 2019. This


Declaration is based on my personal knowledge, as well as upon information provided to me by


experienced JND employees, and if called upon to do so, I could and would testify competently


thereto.


           3.     This Declaration is intended to supplement my Declaration of Jennifer M. Keough


Regarding Requests for Exclusion dated October 13, 2019.


                                   REQUESTS FOR EXCLUSION


       4.         The Notices informed Class Members that any Class Member who wanted to


exclude themselves from the Settlement ("opt out") was required to mail a letter to JND including


their name, address, telephone number, signature, an explicit and unambiguous statement of their




                                             EXHIBIT A
desire to opt out of the Settlement Class, and a complete list of Vehicle Identification Numbers


("VINs"), models, and model years of the Class Vehicles they own(ed) or lease(d), postmarked or


received on or before October 10, 2019. For Class Members that are business entities rather than


individuals, a sworn statement from the person signing the opt-out request attesting to their ability


to act on behalf of the entity was also required.


        5.      As of the date of this Declaration, a total of 41 timely requests for exclusion have


been received. The complete List of Opt-Outs, including names and addresses, is attached as


Exhibit A. Attached as Exhibit B is a supplemental list reporting on the VINs included in the


requests, including the count of VINs included in each request ("VINs in Request") and the count


of VINs in each request that do not appear on the Class List ("Non-Class VINs in Request").


        6.      Of the total opt-outs received, 39 were complete and have been approved, and two


are incomplete. The opt-out request from Evergreen Forest Products, Inc. was signed by the


General Manager, but no affidavit of his ability to act on behalf of the Class Member entity was


included, and the request from FedEx Ground Package System, Inc. does not include any of the


required details related to the Class Vehicles they owned or leased. JND has conducted outreach


to both Evergreen Forest Products and FedEx notifying them of these deficiencies. FedEx


responded that it was not feasible to identify the models, model years, and VINs as they work with


business partners to deliver their ground packages and do not own or control the vehicles used by


their business partners. No response has been received from Evergreen Forest Products.



        1 declare under penalty of perjury under the laws of the United States that the foregoing is


true and correct.


       Executed on October 22, 2019, at Seattle, Washington.




                                        By:                w.             —•
                                               Jennifer M. Keough



                                                    2

                                              EXHIBIT A
EXHIBIT A




  EXHIBIT A
Request ID     JND ID                                    Name                                             Address                  City      State    Z'P
        22 DXB2G-AP98F   ADRIAN TRUCKING INC.                                                    70S HWY 78 E            RICHLAND            IA      52585
         2 DRVQS-G3DX5   ALL FREIGHT SYSTEMS INC.                                                1134 S 12TH ST          KANSAS CITY         KS      66105
        24 D1NU5-PVGS8   ALMA TRANSPORT INC., HIGHLANDER EXPRESS, INC.                           7100 NW 77TH CT         MIAMI               FL      33166
        21 DB2FX-E4ZAT   ATLAS SN. LEASING INC.                                                  2520 E DEVON AVE        ELK GROVE VILLAGE   IL      60007
         4 DHUMQ-B6A39   BRENDA GRAHAM                                                           2801 RICHMOND RD #132   TEXARKANA           TX      75503
        29 D2Z8Q-PNC7R   CARDINAL LOGISTICS MGMT. CORP.                                          5333 DAVIDSON HWY       CONCORD             NC      28027
        38 DGHXR-U7JDN   COUNTY OF CATTARAUGUS                                                   303 COURT ST            LITTLE VALLEY       NY      14755
        11 D43UK-DLGPE   DUTCHMAID LOGISTICS INC.                                                3377 US-224             WILLARD             OH      44890
         1 D7VLH-PNM6Y   EVERGREEN FOREST PRODUCTS INC.                                          PO BOX 87               CHAPMAN             AL      36015
        36 DLSMP-GWFC6   FEDEX GROUND PACKAGE SYSTEM, INC.                                       1000 FEDEX DR           MOON TOWNSHIP       PA      15108
        12 DGYJE-THZMF   FIRST EXPRESS INC.                                                      1135 FREIGHTLINER DR    NASHVILLE           TN      37210
        26 DQHZT-UM5D2   FIVE R PARTNERSHIP LTD.                                                 PO BOX 604              GALENA PARK         TX      77547
         5 DUQB9-FCPWT   FLEETMASTER EXPRESS INC.                                                1814 HOLLINS RD         ROANOKE             VA      24012
         6 DGZDN-SCHA7   FLOYD BLINSKY TRUCKING INC.                                             210 KEYS RD             YAKIMA              WA      98901
         9 DRAMW-6PU2B   GREAT PLAINS TRUCKING INC.                                              1935 E NORTH ST         SAUNA               KS      67402
        20 D7RJQ-MXV68   HOKER TRUCKING                                                          30923 52ND AVE          DIXON               IA      52745
                         ILLINI STATE TRUCKING CO. A/K/A 1ST HOLDINGS, LLC, RLB INTERNATIONAL,
        19 DGNS7-LEZ38                                                                           7020 CLINE AVE          HAMMOND             IN      46323
                         LLC

        17 DGE7U-PYKJH   J. & R. TRANSPORT INC.                                                  PO BOX 195              DICKEYVILLE         Wl      53808
         8 DSV2N-D7QWX   JERRY MCCLURE TRUCKING INC.                                             1814 STATE HWY E        COOTER              MO      63839
                         KELLER LOGISTICS, INC., THOMAS E. KELLER LEASING CO., INC., THOMAS E.
         7 0Q6BX-TW23N                                                                           24862 ELLIOTT RD        DEFIANCE            OH      43512
                         KELLER TRUCKING, INC.
                         MCLANE COMPANY, INC., MCLANE DISTRIBUTION AFFILIATES, MCLANE
        32 DQVR8-AMNGK                                                                           4747 MCLANE PKWY        TEMPLE              TX      76504
                         CARRIER AFFILIATES
        10 DS34N-XMUYE   MILAN SUPPLY CHAIN SOLUTIONS INC. F/K/A MILAN EXPRESS, INC.             109 KEFAUVER DR         MILAN               TN      38358
        14 DXHE4-C2A8G   NATIONWIDE TRANSPORTATION, JASPER LEASING, INC.                         4601 S 70TH ST          OMAHA               NE      68117
        16 DWVSH-4MJ5E   PATRON TRANSPORT CO.                                                    1829 N PARK DR          MOUNT PROSPECT      IL      60056
        28 DGAVM-6WRJF   RICHARDSON STEEL YARD, INC                                              PO BOX 604              GALENA PARK         TX      77547
        27 D9U8J-V6FWC   RICHWAY CARTAGE INC.                                                    PO BOX 604              GALENA PARK         TX      77547
        25 DJMAZ-S58NW   RICHWAY TRANSPORTATION SERVICES, INC.                                   PO BOX 15604            HOUSTON             TX      77220
        39 DQXAZ-FSDY4   RSD LEASING, INC.                                                       601 OLD RIVER RD        WHITE RIVER JUNCTIO VT      05001
        33 D9BWY-GHJ45   SCOTT'S TRUCKING, LLC                                                   2731 NE MELODY WY       MCMINNVILLE         OR      97128
        35 DP7WA-G3DTZ   SETH KAPLAN                                                             22356 E DORADO PL       AURORA              CO      80015
        31 DNC5X-2UMRD   SIMON'S TRUCKING, INC., GE TF TRUST, RJ LEASING COMPANY                 920 SIMON DR            FARLEY              IA      52046
        15 DFXTZ-SCWH3   SOUTH LAND TRUCKING LLC, LANE VENTURES LLC                              3921 MS-57              OCEAN SPRINGS       MS      39564




                                                                   EXHIBIT A
                                                                           A
 3 DNS8K-7J25T   STEVEN GEORGE, GEORGELAND & TRANSPORT LLC                         4600 NW OLD HWY 36    HAMILTON     MO   64644
30 D4GQ7-LZNFP   TEAM BIONDI, LLC                                                  248 EASTON TURNPIKE   LAKE ARIEL   PA   18344
40 D2P4J-LQZAR   TOWN OF MOREAU                                                    351 REYNOLDS RD       MOREAU       NY   12828
18 DN7PJ-483VE   TROYER TRANSPORTATION INC.                                        817 ROUTE 97 S        WATERFORD    PA   16441
                 VETERANS RIDESHARE, INC., CAR CHAMPS FINANCE, LLC, YOUR LEASING
41 D8PZV-75A4Y                                                                     514 MAPLE ST          RAMONA       CA   92065
                 SOLUTION, LLC
34 DSTVA-HQZMX   W.K.S., LLC, TIME-DC                                              650 W HIGHWAY 60      MONETT       MO   65708
                 WILLIAMS NATIONAL LEASE LTD., WILLIAMS SYSTEMS, LLC, WNL
13 DU8R7-C3QPA                                                                     400 W NORTHTOWN RD    NORMAL       IL   61761
                 TRANSPORTATION, LLC, WILLIAMS LOGISTICS, LLC

37 DM8CP-KD73Y   WRIGHT TRANSPORTATION, INC.                                       3315 INDUSTRIAL RD    PASCAGOULA   MS   39581
23 DYE9J-DQ268   XCELE RATED TRANSPORTATION GROUP LLC                              1888 LOCKHEED CT      STOCKTON     CA   95206




                                                         EXHIBIT A
EXHIBIT B




  EXHIBIT A
                                                                                                       .....

                                                                                                                                                              —

                                                                                                               Non-Class                 T
                                                                                                 VINs in        VINs in                                    Date
Request ID       JNDID                                    Name                                   Request
             1                                                                                                 request         Status        Postmark    Received
         1 D7VLH-PNM6Y   EVERGREEN FOREST PRODUCTS INC.                                               17                   0 Deficient       7/26/2019   7/30/2019
         2 DRVQS-G3DX5   ALL FREIGHT SYSTEMS INC.                                                     65                  11 Valid           8/16/2019   8/20/2019
         3 DNS8K-7J25T   GEORGELAND & TRANSPORT LLC                                                        1               0 Valid           8/19/2019   8/22/2019
         4 DHUMQ-B6A39   BRENDA GRAHAM                                                                     1               0 Valid            9/5/2019   9/10/2019
         5 DUQB9-FCPWT   FLEETMASTER EXPRESS INC.                                                    100                   0 Valid            9/9/2019   9/12/2019
         6 DGZDN-SCHA7   FLOYD BLINSKY TRUCKING INC.                                                  20                   0 Valid            9/9/2019   9/12/2019
                         KELLER LOGISTICS, INC., THOMAS E. KELLER LEASING CO., INC., THOMAS E.
         7 DQ6BX-TW23N                                                                                65                   1 Valid
                         KELLER TRUCKING, INC.                                                                                                9/9/2019   9/12/2019

         8 DSV2N-D7QWX   JERRY MCCLURE TRUCKING INC.                                                   7                   0 Valid            9/9/2019   9/12/2019
         9 DRAMW-6PU2B   GREAT PLAINS TRUCKING INC.                                                   33                   0 Valid            9/9/2019   9/12/2019
        10 DS34N-XMUYE   MILAN SUPPLY CHAIN SOLUTIONS INC. F/K/A MILAN EXPRESS, INC.                 234                   0 Valid            9/9/2019   9/12/2019
        11 D43UK-DLGPE   DUTCHMAID LOGISTICS INC.                                                     20                  0 Valid             9/9/2019   9/12/2019
        12 DGYJE-THZMF   FIRST EXPRESS INC.                                                           40                  0 Valid             9/9/2019   9/12/2019
                         WILLIAMS NATIONAL LEASE LTD., WILLIAMS SYSTEMS, LLC, WNL
        13 DU8R7-C3QPA                                                                                21                  0 Valid
                         TRANSPORTATION, LLC, WILLIAMS LOGISTICS, LLC                                                                         9/9/2019   9/12/2019

        14 DXHE4-C2A8G   NATIONWIDE TRANSPORTATION, JASPER LEASING, INC.                              24                  0 Valid             9/9/2019   9/12/2019
        15 DFXTZ-SCWH3   SOUTH LAND TRUCKING LLC                                                      14                  0 Valid             9/9/2019   9/12/2019
        16 DWVSH-4MJ5E   PATRON TRANSPORT CO.                                                          5                  0 Valid            9/10/2019   9/13/2019
        17 DGE7U-PYKJH   J.&R. TRANSPORT INC.                                                         20                  0 Valid            9/10/2019   9/13/2019
        18 DN7PJ-483VE   TROYER TRANSPORTATION INC.                                                    5                  0 Valid            9/10/2019   9/13/2019
        19 DGNS7-LEZ38   ILLINI STATE TRUCKING CO.                                                    19                  0 Valid            9/10/2019   9/16/2019
        20 D7RJQ-MXV68   HOKER TRUCKING                                                                4                  0 Valid            9/13/2019   9/16/2019
       21 DB2FX-E4ZAT    ATLAS SN. LEASING INC.                                                       25                  1 Valid            9/17/2019   9/20/2019
       22 DXB2G-AP98F    ADRIAN TRUCKING INC.                                                         11                  0 Valid            9/17/2019   9/20/2019
       23 DYE9J-DQ268    XCELERATED TRANSPORTATION GROUP LLC                                          10                  1 Valid            9/18/2019   9/23/2019
       24 DJNU5-PVGS8    ALMA TRANSPORT INC., HIGHLANDER EXPRESS, INC.                                10                  0 Valid            9/13/2019   9/23/2019
       25 DJMAZ-S58NW    RICHWAY TRANSPORTATION                                                        1                  0 Valid            9/20/2019   9/24/2019
       26 DQHZT-UM5D2    FIVE R PARTNERSHIP LTD.                                                       7                  4 Valid            9/20/2019   9/24/2019
       27 D9U8J-V6FWC    RICHWAY CARTAGE INC.                                                          2                  0 Valid            9/20/2019   9/24/2019
       28 DGAVM-6WRJF    RICHARDSON STEELYARD, INC                                                     1                  1 Valid            9/20/2019   9/24/2019
       29 D2Z8Q-PNC7R    CARDINAL LOGISTICS MGMT. CORP.                                             736               15 Valid               9/26/2019   9/30/2019
       30 D4GQ7-LZNFP    TEAM BIONDI, LLC                                                             12                  0 Valid            9/30/2019   10/3/2019




                                                                  EXHIBIT A
                                                                          A
31 DNC5X-2UMRD   SIMON'S TRUCKING, INC., GE IF TRUST, RJ LEASING COMPANY            16    0 Valid         10/1/2019    10/4/2019
                 MCLANE COMPANY, INC., MCLANE DISTRIBUTION AFFILIATES, MCLANE
32 DQVR8-AMNGK                                                                     300   24 Valid       N/A (email)   10/10/2019
                 CARRIER AFFILIATES

33 D9BWY-GHJ45   SCOTT'S TRUCKING, LLC                                               7    0 Valid         10/7/2019   10/11/2019
34 DSTVA-HQZMX   W.K.S., LLC, TIME-DC                                               10    0 Valid         10/8/2019   10/11/2019
35 DP7WA-G3DTZ   SETH KAPLAN                                                         1    0 Valid         10/8/2019   10/11/2019
36 DLSMP-GWFC6   FEDEX GROUND PACKAGE SYSTEM, INC.                                   0    0 Deficient     10/8/2019   10/15/2019
37 DM8CP-KD73Y   WRIGHT TRANSPORTATION, INC.                                       101    2 Valid        10/10/2019   10/15/2019
38 DGHXR-U7JDN   COUNTY OF CATTARAUGUS                                               7    3 Valid        10/10/2019   10/15/2019
39 DQXAZ-FSDY4   RSD LEASING, INC.                                                   1    1 Valid        10/10/2019   10/15/2019
40 D2P4J-LQZAR   TOWN OF MOREAU                                                      2    1 Valid         10/9/2019   10/15/2019
                 VETERANS RIDESHARE, INC., CAR CHAMPS FINANCE, LLC, YOUR LEASING
41 D8PZV-75A4Y                                                                     141   22 Valid        10/10/2019   10/16/2019
                 SOLUTION, LLC




                                                        EXHIBIT A
EXHIBIT 2




            !
EXHIBIT A
            i
    Case: I:l4-cv-l03l8 Document #: 746 Filed: 01/21/20 Page 1 of 14 PagelD #:16396




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


                                                       )
    In re Navistar MaxxForce Engines                   )         Master Case No. l:14-cv-10318
    Marketing, Sales Practices and Products            )
    Liability Litigation                               )                This filing applies to
                                                       )                  AH Class Cases
                                                       )
                                                       )            Judge Joan B. Gottschall
                                                       )
                                                       )


       ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT.
    AWARD OF ATTORNEYS' FEES AND COSTS AND NAMED PLAINTIFF SERVICE
                AWARDS, AND ENTERING FINAL ORDER AND JUDGMENT


          Named Plaintiffs and Defendants Navistar, Inc. and Navistar International Corporation


entered into a Settlement Agreement on or about May 28, 2019 to fully and finally resolve the


claims of Named Plaintiffs, on their behalf and on behalf of all persons and entities similarly


situated, that Defendants allegedly sold or leased 201 1-2014 model year vehicles equipped with


certain MaxxForce II- or 13-liter diesel engines equipped with a defective EGR emissions


system. ECF No. 632- 1.1 The Court held a preliminary approval hearing on May 31, 2019, and,

on June 12, 2019, the Court granted preliminary approval of the Settlement, provisionally


approving certification of a nationwide class for settlement. ECF No. 648.


          On November 13, 2019, the Court held a Fairness Hearing on (I) Named Plaintiffs'


Motion for Final Approval of Proposed Class Action Settlement (ECF No. 672) and (2) Named




i
    Unless defined differently herein, this Final Order and Judgment incorporates the definitions in
the Settlement Agreement, and terms used herein shall have the same meanings as set forth in the
Settlement Agreement. The Settlement Agreement is adopted by the Court and made part of this
Final Order and Judgment as if set out in full herein. ECF No. 632-1. In the event of any
inconsistency between the Settlement Agreement and a term defined differently herein, the
definition herein shall apply.




                                           EXHIBIT A
  Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 2 of 14 PagelD #:16396




Plaintiffs' Motion for an Award of Attorneys' Fees and Expenses and for Class Representative


Service Awards (ECF No. 668). The Court heard argument from Named Plaintiffs, Defendants


and objectors.2 Through the briefs, exhibits, and argument at the Fairness Hearing, the Court has

thoroughly examined and considered the Settlement and Settlement Agreement, the requests for


Attorneys' Fees and Costs and Service Awards, and the objections. On January 3, 2020, the


Court issued Pretrial Order No. 31, explaining why the Settlement merits approval and


overruling the objections. ECF No. 730.


        Having reviewed the motions and all related pleadings and filings and having also heard


the evidence and argument presented at the Fairness Hearing, and for the reasons set forth in


Pretrial Order No. 31, which are incorporated herein by reference, THE COURT HEREBY


FINDS, CONCLUDES, AND ORDERS THE FOLLOWING:


                                FINAL ORDER AND JUDGMENT


Certification of the Class.


       1.        The Court certifies, for settlement purposes only, the following class (hereinafter


       and for purposes of this Final Order and Judgment, the "Class"):


            All entities and natural persons who owned or leased, before August 1 1, 2019,
            a 2011-2014 model year vehicle equipped with a MaxxForce 11- or 13-liter
            engine certified to meet EPA 2010 emissions standards without selective
            catalytic reduction technology, provided that vehicle was purchased or leased
            in any of the fifty (50) States, the District of Columbia, Puerto Rico, or any
            other United States territory or possession.


          Excluded from the Class are:     (1) all federal court judges who have presided
          over this Litigation and any members of their immediate families; (2) all entities
          and natural persons that have litigated claims involving Class Vehicles'



2 Four members of the Class ("Objectors") collectively objected to the Settlement. ECF No. 694.
One additional member of the Class objected pro se , but later withdrew her objection for no
consideration after the terms of the Settlement were explained to her. ECF No. 722-2 Ex. B.
There were no objections to the requested Attorney' Fees and Costs or requested Service
Awards.


                                                 -2-



                                           EXHIBIT A
Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 3 of 14 PagelD #:16396




         allegedly defective EGR emissions system against Navistar to final, non
         appealable judgment (with respect to those vehicles only); (3) all entities and
         natural persons who, via a settlement or otherwise, delivered to Navistar
         releases of their claims involving Class Vehicles' allegedly defective EGR
         emissions system (with respect to those vehicles only); (4) Defendants'
         employees, officers, directors, agents, and representatives, and their family
         members; (5) any Authorized Navistar Dealer of new or used vehicles; (6) any
         person or entity that purchased a Class Vehicle solely for the purposes of resale
         (with respect to those vehicles only); (7) any person or entity that was a lessee
         of a Class Vehicle for fewer than thirty-one (31) days (with respect to those
         vehicles only); and (8) Idealease and Navistar Leasing Co. (lessees of Class
         Vehicles for more than thirty (30) days from these entities are part of the Class).

    2.        For the reasons stated in its order granting preliminary approval to the Settlement


    (ECF No. 648) and summarized below, the Court finds that the Class meets the


    requirements of Rule 23 for certification for settlement purposes:


                  a.   Rule 23(a)(1) Numerosity: The proposed Class is too numerous to
                       practicably join all members, because it includes approximately 45,000
                       members. ECF No. 660 U 6.


                  b.   Rule 23(a)(2) Commonality: Resolution of this litigation would depend on
                       the common answers to common questions, such as whether the Class
                       Vehicles are defective; whether Defendants knew or should have known
                       of the defect prior to sale; whether Defendants' warranties required them
                       to fix the defect; and whether the Class Vehicles came with an implied
                       warranty of merchantability.


                  c.   Rule 23(a)(3) Typicality: Named Plaintiffs' claims are typical of the
                       members of the proposed Class because they challenge the same
                       conduct—the design and sale of the same Navistar trucks—that allegedly
                       affected all Class Members, and they make the same legal arguments and
                       face the same defenses as all Class Members.

                  d.   Rule 23(a)(4) Adequacy: Both Named Plaintiffs and Co-Lead Class
                       Counsel have adequately represented the Class throughout the Litigation.


                  e.   Rule 23(b)(3) Predominance: Common issues in the Litigation, such as the
                       existence of a defect, Defendants' knowledge of that defect, and the
                       materiality of that defect to reasonable consumers, predominate over
                       individual issues.

                  f.   Rule 23(b)(3) Superiority: A class action is superior to many individual
                       actions.




                                               .3.




                                            EXHIBIT A
                                                    A
  Case: l:14-cv-10318 Document #: 746 Filed; 01/21/20 Page 4 of 14 PagelD #:16396




          3.     The Court appoints Co-Lead Class Counsel and the Named Plaintiffs as counsel


          and representatives, respectively, for the Class.


Notice.


          4.     The Court affirms the appointment of JND Class Action Administration ("JND")


          as Settlement Administrator.


          5.     In accordance with the Settlement Agreement, JND launched the Settlement


          Website and contacted Departments of Motor Vehicles nationwide to acquire Class


          Member contact information. JND acquired mailing addresses for the Class Members


          associated with over 99% of Class Vehicles and email addresses for 43% of Class


          Members. ECF No. 660 1 4. Pursuant to this Court's preliminary approval order, JND


          mailed and emailed notice to the Class at these addresses on August 9, 201 9. Id,   9, 11.


      Therefore, direct notice was sent to the vast majority of Class Members.


          6.     The Class Notice, together with all included and ancillary documents thereto,


      complied with all the requirements of Rule 23(c)(2)(B) and fairly, accurately, and


      reasonably informed members of the Class of (a) appropriate information about the


      nature of this lawsuit, including the class claims, issues, and defenses, and the essential


      terms of the Settlement Agreement; (b) the definition of the Class; (c) appropriate


      information about, and means for obtaining additional information regarding the lawsuit


      and the Settlement Agreement; (d) appropriate information about, and means for


      obtaining and submitting, a claim; (e) appropriate information about the right of Class


      Members to appear through an attorney, as well as the time, manner, and effect of


      excluding themselves from the Settlement, objecting to the terms of the Settlement


      Agreement, or objecting to Co-Lead Class Counsel's request for an award of attorneys'




                                                  -4-




                                            EXHIBIT A
  Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 5 of 14 PagelD #:16396




       fees and costs, and the procedures to do so; (f) appropriate information about the


       consequences of failing to submit a claim or failing to comply with the procedures and


       deadline for requesting exclusion from, or objecting to, the Settlement; and (g) the


       binding effect of a class judgment on Class Members under Rule 23(c)(3) of the Federal


       Rules of Civil Procedure.


       7.     The Court finds that Class Members have been provided the best notice


       practicable of the Settlement and that such notice fully satisfies all requirements of


       applicable laws and due process.


       8.     The Court also finds that notice to appropriate federal and state officials pursuant


      to the federal Class Action Fairness Act has been timely sent and that such notice fully


       satisfies the requirements ofthe federal Class Action Fairness Act, 28 U.S.C. § 1715.


Final Approval of Settlement.


      9.      At the Fairness Hearing held on November 13, 2019, the Court fulfilled its duties


      to independently evaluate the fairness, reasonableness, and adequacy of, inter alia, the


      Settlement and the notice provided to Class Members, considering the pleadings and


      argument of the parties and their counsel, the arguments of Objectors, and the interests of


      all absent members of the Class.


      1 0.    After thoroughly considering the briefing and arguments of the Settling Parties


      and Objectors and considering the factors required by Rule 23 and the Seventh Circuit


      and as set forth in Pretrial Order No. 31, this Court concludes that this Settlement is fair,


      reasonable, and adequate, and grants final approval to the Settlement.


      1 1.    Specifically, the Court determines that (a) the Named Plaintiffs and Co-Lead


      Class Counsel have adequately protected the Class; (b) the Settlement was negotiated at




                                               -5-




                                          EXHIBIT A
  Case: l:14-cv-10318 Document#: 746 Filed: 01/21/20 Page 6 of 14 PagelD #:16396




       arm's length; (c) the relief to the Class is adequate, taking into account: (i) the costs,


       risks, and delay of trial and appeal; (ii) the effectiveness of the proposed method of


       distributing relief to the Class, including the method of processing Class Members'


       claims; (iii) the terms of the proposed award of attorneys' fees, including the timing of


       payment; and (iv) any agreement required to be identified under Rule 23(e)(3) of the


       Federal Rules of Civil Procedure; and (d) the Settlement treats Class Members equitably


      relative to each other. Accordingly, the Court finds the Settlement to be fair, reasonable,


       and adequate. The Court expressly finds that the Settlement is the result of extended,


      arm's-length negotiations among experienced counsel, including with the aid of respected


      class action mediator Judge Wayne Andersen (Ret.), and is non-collusive.


       12.    The parties have represented to the Court that no other agreements exist in


      connection with the Settlement other than an agreement that would have allowed


      Defendants and Co-Lead Counsel to terminate the Settlement in certain defined


      circumstances that did not occur.


       13.    All timely objections filed by members of the Class have been fully considered by


      the Court and are overruled, as explained in Pretrial Order No. 31. The Court finds that


      the Settlement Agreement is in all respects fair, reasonable, adequate, and in the best


      interest of the Class.


Implementation of Settlement.


      14.     Consistent with the Settlement Agreement, the Settlement Administrator shall


      provide to members of the Class, upon submission of a valid claim, depending upon the


      benefit selected as well as pursuant to applicable terms and documentation requirements


      set forth in the Settlement Agreement, one or more of the following benefits for each




                                                -6-




                                          EXHIBIT A
 Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 7 of 14 PagelD #:16396




      Class Vehicle: (a) up to $2,500 cash; (b) up to a $10,000 rebate off the price of a new


      Navistar truck; or (c) up to $15,000 compensation for Covered Costs. These benefits


      shall be provided from the Cash Fund and Rebate Fund as provided for under the


      Settlement Agreement. The Settling Parties shall carry out their respective obligations as


      stated in the Settlement Agreement.


Attorneys' Fees And Costs. And Named Plaintiff Service Awards.


      1 5.    The Court may "award reasonable attorney's fees and nontaxable costs that are


      authorized by law or by the parties' agreement." Fed. R. Civ. P. 23(h). Pursuant to this


      Court's Order (ECF No. 27), Co-Lead Class Counsel and other Fee Recipients working


      on behalf of the Class maintained daily records of time spent and expenses incurred on


      behalf of the Class, and submitted periodic billing statements to the Court. Co-Lead


      Class Counsel requested $36,488,073.26 in fees based on nearly 74,000 hours reported by


      15 firms. Having been regularly kept apprised of the time spent by counsel, having


      reviewed the regular time submissions and the motion for fees and supporting


      documentation, and given that no party or Class Member has opposed or objected to the


      fee request, the Court finds the fee request supported and reasonable.


      1 6.   Co-Lead Class Counsel also seek reimbursement of $3,5 1 1 ,926.74 in out-of-


      pocket costs advanced for the Class. Counsel submitted documentation supporting the


      requested costs, which showed they were appropriate expenditures on behalf of the Class


      and are of the type recoverable. The Court approves the request for reimbursement of


      $3,51 1,926.74 in advanced costs.


      17.    Co-Lead Class Counsel also request $25,000 Service Awards for the 29 Named


      Plaintiffs (counting related corporate entities as a single Named Plaintiff). When courts




                                             -7-




                                          EXHIBIT A
  Case: l:14-cv-10318 Document#: 746 Filed: 01/21/20 Page 8 of 14 PagelD #:16396




       evaluate such awards, "relevant factors include the actions the plaintiff has taken to


       protect the interests of the class, the degree to which the class has benefitted from those


       actions, and the amount of time and effort the plaintiff expended in pursuing the


       litigation." Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998) (approving $25,000


       award). Here, the Named Plaintiffs each sat for at least one deposition, searched for


       hundreds or thousands of documents each to produce in discovery, and most presented


       their trucks for inspection. The Court concludes that the requested $25,000 Service


       Award is appropriate for each Named Plaintiff.


       1 8.    For the reasons stated above, the Court approves Co-Lead Class Counsel's


       requests for Attorneys' Fees and Costs and for Service Awards.


Exclusions from the Class.


       1 9.    The Settlement Administrator has received, from certain members of the Class,


       requests for exclusion from the Class and has provided Co-Lead Class Counsel and


       Defendants' counsel copies of those requests. A list of the persons who have timely


       requested to be excluded from the Settlement has been submitted to the Court. ECF No.


       698. All persons named in the list submitted to the Court as having filed timely requests


       for exclusions with the Settlement Administrator are excluded from the Class and will not


       be bound by the terms of the Settlement. Each individual or entity that otherwise falls


       within the definition of the Class shall be bound by the terms of the Settlement.


Releases.


       20.     In consideration of the Settlement, the Named Plaintiffs and each member of the


       Class, on behalf of themselves and any other legal or natural persons who may claim by,


       through, or under them, agree to fully, finally, and forever release, relinquish, acquit,




                                                -8-




                                          EXHIBIT A
Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 9 of 14 PagelD #:16396




    discharge, and hold harmless the Released Parties from any and all claims, demands,


    suits, petitions, liabilities, causes of action, rights, and damages of any kind and/or type


    regarding the subject matter of the Litigation, including, but not limited to, compensatory,


    exemplary, punitive, and expert and/or attorneys' fees or by multipliers, whether past,


    present, or future, mature, or not yet mature, known or unknown, suspected or


    unsuspected, contingent or non-contingent, derivative or direct, asserted or un-asserted,


    whether based on federal, state or local law, statute, ordinance, regulation, code, contract,


    common law, or any other source, or any claim of any kind arising from, related to,


    connected with, and/or in any way involving the Litigation or the Class Vehicles in any


    manner that are defined, alleged, included, or described in the Second or Third Amended


    Consolidated Class Action Complaint, the Litigation, or any amendments of the


    Litigation (collectively, the "Released Claims"). In connection with the Settlement, the


    Named Plaintiffs and members of the Class acknowledge that they may hereafter


    discover claims presently unknown or unsuspected, or facts in addition to or different


    from those that they now know or believe to be true concerning the subject matter of the


    Litigation and/or the Release herein. Nevertheless, it is the intention of Co-Lead Class


    Counsel and the members of the Class to fully, finally, and forever settle, release,


    discharge, and hold harmless all such matters, and all claims relating thereto which exist,


    hereafter may exist, or might have existed (whether or not previously or currently


    asserted in any action or proceeding) with respect to the Litigation, except as otherwise


    stated in the Settlement Agreement.


   21.     Nothing in this order is intended to modify, change, or diminish the


   manufacturer's limited, written warranty with respect to a Class Vehicle; to affect any




                                            -9-




                                      EXHIBIT A
                                              A
 Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 10 of 14 PagelD #:16396




       lease, loan, or purchase payments due Defendants or their affiliates; or release any


       entitlement by members of the Class to Future Authorized Field Changes. Members of


       the Class (other than Named Plaintiffs) are not releasing any claims for personal injury or


       damage to property other than the Class Vehicle and Covered Costs.


       22.    The Named Plaintiffs individually release all claims of any kind arising from,


       related to, in connection with, or in any way involving the allegations in the Second or


       Third Consolidated Class Action Complaint, their individual or separate class complaints,


      the Litigation, or the Class Vehicles.


      23.     All Named Plaintiffs and members of the Class have waived and relinquished all


       rights and benefits that they may have under, or that may be conferred upon them by, the


      provisions of Section 1542 of the California Civil Code and of all similar laws of other


       States, to the fullest extent that they may lawfully waive such rights or benefits pertaining


      to their released claims.


      24.     Defendants release Named Plaintiffs and Co-Lead Counsel from any potential


      claims, counter-claims or other relief (including the ability to seek a bill of costs under


      the Federal Rules of Civil Procedure) arising from the Litigation that could have been


      asserted against Named Plaintiffs or Co-Lead Class Counsel as of the date of the


      Settlement Agreement.


Covenant Not to Sue.


      25.     In consideration of the terms of the Settlement Agreement, all members of the


      Class, including the Named Plaintiffs, are found to have (a) covenanted and agreed that


      neither Named Plaintiffs nor any members of the Class, nor anyone authorized to act on


      behalf of any of them, will commence, authorize, prosecute, or accept any benefit from




                                               - 10-




                                         EXHIBIT A
                                                 A
 Case: l:14-cv-10318 Document#: 746 Filed: 01/21/20 Page 11 of 14 PagelD #:16396




      any judicial or administrative action or proceeding, other than as expressly provided for


      in the Settlement Agreement, against Defendants, or any of them with respect to any


      claim, matter, or issue that in any way arises from, is based on, or relates to, any alleged


      loss, harm, or damages allegedly caused by Defendants, or any of them, in connection


      with the Released Claims; (b) waived and disclaimed any right to any form of recovery,


      compensation, or other remedy in any such action or proceeding brought by, or on behalf


      of, any of them or any putative class of Class Members; and (c) agreed that this judgment


      shall be a complete bar to any such action by any Named Plaintiff or member of the


      Class.


Settlement Agreement as Exclusive Remedy for Released Claims.


      26.      Upon entry of this Final Order and Judgment, enforcement of the Settlement


      Agreement shall be the exclusive remedy for all members of the Class, including Named


      Plaintiffs but excluding those who have properly opted out, all of whom are permanently


      barred and enjoined from instituting, commencing, prosecuting, or continuing to


      prosecute, either directly or indirectly, any of the Released Claims. Members of the


      Class who are prosecuting or asserting any of the Released Claims are ordered to take


      whatever measures are necessary to effectuate dismissal of their claims.


      27.      This Final Order and Judgment bars and permanently enjoins all members of the


      Class from (a) filing, commencing, prosecuting, intervening in or participating (as class


      members or otherwise) in any other lawsuit or administrative, regulatory, arbitration or


      other proceeding in any jurisdiction based on, relating to or arising out of the claims and


      causes of action or the facts and circumstances giving rise to the Litigation or the


      Released Claims and (b) organizing Class Members who have not been excluded from




                                             - 11 -




                                        EXHIBIT A
                                                A
 Case: l:14-cv-10318 Document#: 746 Filed: 01/21/20 Page 12 of 14 PagelD #:16396




       the class into a separate class for purposes of pursuing as a purported class action any


       lawsuit or arbitration or other proceeding based on, relating to or arising out of the claims


       and causes of action or the facts and circumstances giving rise to the Litigation or the


       Released Claims, except that Class Members are not precluded from participating in any


       investigation or suit initiated by a state or federal agency.


Effect of Final Judicial Determination of Invalidity or Unenforceability.


       28.     If, after entry of this Final Order and Judgment by the Court, a notice of appeal of


       this Final Order and Judgment is timely filed by any party, objector, claimant, or other


       person or entity, and if an appellate court makes a final determination that this Final


       Order and Judgment is in any respect invalid, contrary to law, or unenforceable (except


       for such determinations that are limited to the Attorneys' Fees and Costs and/or Service


       Awards), this Final Order and Judgment shall be automatically vacated, the Settlement


       Agreement shall be null and void, and Defendants may fully contest certification of any


       class as if no Class had been certified. In addition, the Settling Parties shall return to


       their respective positions in this lawsuit as they existed immediately before the Settling


       Parties executed the Settlement Agreement, and nothing stated herein or in the Settlement


       Agreement shall be deemed an admission or waiver of any kind by any of the Settling


       Parties or used as evidence against, or over the objection of, any of the Settling Parties for


       any purpose in this action or in any other action.


No Admission of Liability.


      29.     The Settling Parties entered into the Settlement Agreement solely for the purpose


      of compromising and settling disputed claims. Nothing contained in the Settlement


      Agreement, any documents relating to the Settlement, this Court's preliminary approval




                                               - 12-




                                          EXHIBIT A
     Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 13 of 14 PagelD #:16396




          order, or this Final Order and Judgment shall be construed, deemed, or offered as an


          admission by any of the Settling Parties or any other person or entity for any purpose in


          any judicial or administrative action or proceeding of any kind, whether in law or equity.


    Entry of Final Judgment.


          30.     The Court dismisses with prejudice all class cases filed in In re MaxxForce


          Engines Marketing, Sales Practices and Products Liability Litigation, MDL No. 2590


          (the "MDL") against one or both of the Defendants.3 The Court further orders the entry

          of, and enters, this Final Order and Judgment on all claims, counts, and causes of action


          alleged in this Litigation by Named Plaintiffs, on behalf of themselves, the Class, or both.


          In entering this Final Order and Judgment with the provisions stated herein and other


          limiting provisions, this Court specifically refers to and invokes the Full Faith and Credit


          Clause of the United States Constitution and the doctrine of comity, and requests that any


          court in any other jurisdiction reviewing, construing, or applying this Final Order and


          Judgment implement and enforce its terms and limitations in their entirety.


          31.    Without affecting the finality of this Final Order and Judgment in any way, this


          Court reserves jurisdiction over (a) implementation of this Settlement and the MDL; (b)


          all matters related to the administration and consummation of the Settlement; and (c) all


          parties to the MDL for the purpose of implementing, enforcing, monitoring compliance


          with, effectuating, administering, and interpreting the provisions of the Settlement


          Agreement and this Final Order and Judgment.




3
 The class claims brought by opt-out Wright Transportation, Inc. ("Wright") in Case No. 14-cv-
7805 are dismissed with prejudice, but Wright retains the ability to assert its individual claims
against Defendants.


                                                 - 13 -




                                            EXHIBIT A
 Case: l:14-cv-10318 Document #: 746 Filed: 01/21/20 Page 14 of 14 PagelD #:16396




      32.    Pursuant to Rule 54 of the Federal Rules of Civil Procedure, the Court finds that


      there is no reason for delay in the entry of this Final Order and Judgment as a final order


      and final judgment, and the Court further expressly directs the Clerk of the Court to file


      this Final Order and Judgment as a final order and final judgment.




IT IS SO ORDERED this 21st day of January, 2020.



                                                                             /s/
                                                        Joan B. Gottschall
                                                        United States District Judge




                                             - 14-




                                        EXHIBIT A
                                                A
